Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third cutting mechanism interposed between the first cutting mechanism and the second cutting mechanism, the third cutting mechanism configured to remove the first leaves and the second leaves” of claim 9 must be shown or the feature(s) canceled from the claim(s).  In figure 11B there are shown a pair of first blades on a first cutter on the far left and a pair of second blades on a second cutter on the far right and a pair of blades on a third cutter, the third cutter being interposed between the first and second cutters.  The blades on the first cutter are shown to remove first leaves from a first plant, while the blades on the second cutter are shown to remove first leaves from a second plant.  However, the blades of the third cutter are only shown to remove leaves from a third plant interposed between the first and second cutters and NOT shown to remove first and second leaves from the first and second plants as claimed in claim 9. 
Also, “the one or more first blades are disposed at different angles relative to one another; or the one or more second blades are disposed at different angles relative to one another” and “the one or more blades comprise a first blade and a second blade; the first blade is disposed at a first angle relative to the shaft; and the second blade is disposed at a second angle relative to the shaft, the second angle being different than the first angle” of claims 12 and 19 must be shown or the feature(s) canceled from the claim(s).  The blades show in fig’s 11A and 11B are not shown to be at different angles to one another.  Also, the single blade 1236 is shown at an angle.  However, this angle is not shown relative to an angle of an opposing blade.  Thus these features are not shown in the figures. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  The limitation reading “and wherein the first shaft and the second shaft extend from the hood, in a direction toward the ground surface” should read: “and wherein the first shaft and the second shaft extend from the hood[[,]] in a direction toward the ground surface”.  
Claim 4 is objected to because of the following informalities:  The limitation reading “one or more motors operably coupled one or more of the first shaft or the second shaft” should read: “one or more motors operably coupled to one or more of the first shaft or the second shaft”.  
Claim 14 is objected to because of the following informalities:  The limitation reading “The machine of claim 6, further comprising one or more actuators coupled to at least one of the first cutting mechanism or the second cutting mechanism, wherein the one or more actuators at least one of: adjust a horizontal position of at least one of the first cutting mechanism or the second cutting mechanism relative to the frame; or adjust a vertical position of the at least one of the first cutting mechanism or the second cutting mechanism relative to the frame” should read: “The machine of claim 6, further comprising one or more actuators coupled to at least one of the first cutting mechanism or the second cutting mechanism, wherein the one or more actuators adjust at least one of: ”.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The “imaging device” of Claims 1-3, 5-6, 9, 15-17, and 20.
The “cutting mechanism” of Claims 6-7, 9-10, and  13-14, 17-18.
With regard to the term “imaging device”, in claims 1-2, 5-6, and 7:
first, the term “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “imaging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “imaging” preceding the generic placeholder describes the function, not the structure, of the imaging device.
With regard to the term “cutting mechanism”, in claims 6-7, 9-11, 13-15, and 17-18:
first, the term “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the cutting mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of Claim 9 reading: “a third cutting mechanism interposed between the first cutting mechanism and the second cutting mechanism, the third cutting mechanism configured to remove the first leaves and the second leaves” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  In figure 11B there are shown a pair of first blades on a first cutter on the far left and a pair of second blades on a second cutter on the far right and a pair of blades on a third cutter, the third cutter being interposed between the first and second cutters.  The blades on the first cutter are shown to remove first leaves from a first plant, while the blades on the second cutter are shown to remove first leaves from a second plant.  However, the blades of the third cutter are only shown to remove leaves from a third plant interposed between the first and second cutters and NOT shown to remove first and second leaves from the first and second plants as claimed in claim 9.  The Specification did not further describe this feature as cited in claim 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9-10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the first imaging device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Because only an imaging device has been previously delimited in the claims it is unclear if this refers to this previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  If this is the same structure as the previously claimed imaging device, then this should be claimed as the imaging device.  
The limitation of Claim 9, reading: “a third cutting mechanism interposed between the first cutting mechanism and the second cutting mechanism, the third cutting mechanism configured to remove the first leaves and the second leaves” is indefinite.  As noted above, the blades of the third cutter are only shown to remove leaves from a third plant interposed between the first and second cutters and NOT shown to remove first and second leaves from the first and second plants as claimed in claim 9.  For purposes of advancing prosecution, said limitation will be interpreted as the third cutter removing leaves from a third plant interposed between the first and second cutters, as the claim is best understood.
Claim 10 recites the limitation " to rotate at least one of first blades of the first cutting mechanism or second blades of the second cutting mechanism" in lines 4-5.  There is insufficient antecedent basis for the limitations first blades of the first cutting mechanism or second blades of the second cutting mechanism in the claim 10.  No blades of the first and second cutting mechanisms have previously been claimed.  If this is newly introduced structure than the limitation should read first blades [[of]] disposed on the first cutting mechanism or second blades [[of]] disposed on the second cutting mechanism.
The limitation of Claim 12, reading: “the one or more first blades are disposed at different angles relative to one another; or the one or more second blades are disposed at different angles relative to one another” is indefinite.  If the one or more first blades and the one or more second blades each only comprise a single first blade and a single second blade (made possible by “one or more”) then it is not clear how the single blade can be disposed at a different angle relative to itself.  Also, the blades shown in fig 11 appear to both be at 90 degree angles relative to the shafts they are attached to.  Thus it does not appear that the blades are disposed at different angles relative to one another, except inasmuch as the fact that the blades face each other, and thus one blade may be said to be at 90 degrees while the other blade is at 180 degrees relative to a same point in space.  
The limitation of Claim 15, reading: “A method comprising: removing, via a cutting mechanism of a machine, leaves from plants located in a row; and imaging, via an imaging device of the machine, the plants and after removing the leaves from the plants” is indefinite.  First, it is not clear if the last phrase is intended to read “imaging, via an imaging device of the machine, the plants ”, or whether this phrase is intended to be read another way.   In any case, it is indefinite because it is not clear how this phrase is intended to be read.  Second it is not clear if the imaging device is used before or after the leaves are removed or to be removed by the cutting mechanism. It appears from the specification that the imaging is done before cutting/removing. 
The limitation of Claim 17, reading: “imaging, via a second imaging device of the machine, the second plants and after removing the second leaves from the second plants” is indefinite.  First, it is not if clear the phrase is intended to read “imaging, via a second imaging device of the machine, the second plants ”, or whether this phrase is intended to be read another way.   In any case, it is indefinite because it is not clear how this phrase is intended to be read.  Second it is not clear if the imaging device is used before or after the leaves are removed or to be removed by the cutting mechanism. It appears from the specification that the imaging is done before cutting/removing.
The limitation of Claim 19, reading: “wherein: the one or more blades comprise a first blade and a second blade; the first blade is disposed at a first angle relative to the shaft; and the second blade is disposed at a second angle relative to the shaft, the second angle being different than the first angle” is indefinite.  First, no one or more blades are claimed in Claim 15, thus the first recitation of the one or more blades in claim 19 lacks antecedent basis.  It is assumed that the claim is intended to read “wherein: the cutting mechanism comprises ”.  Also, if the one or more first blades is a single blade (made possible by “one or more”) then it is not clear how the single blade can be disposed at a different angle relative to itself.  Also, the blades shown in fig 11 appear to both be at 90 degree angles relative to the shafts they are attached to.  Thus it does not appear that the blades are disposed at different angles relative to one another, except inasmuch as the fact that the blades face each other, and thus one blade may be said to be at 90 degrees while the other blade is at 180 degrees relative to a same point in space.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20190053430, Molenaar.
Regarding Claim 1, Molenaar discloses a harvester for harvesting broccoli (par 0095), the harvester comprising: an imaging device (camera 34, par 0095) configured to image broccoli plants in a row (fig 2A); and 
a de-leafing apparatus (14) configured to remove leaves from the broccoli plants (par 0094), the de-leafing apparatus (stripper 14) being located in front of the imaging device in a direction of travel of the harvester  (at least the portion 16b of the stripper is in front of camera 34 in fig 3D), the de-leafing apparatus comprising: a first shaft (see annotated fig 3A below); a first blade 16a disposed at a first position along a length of the first shaft (see annotated fig 3A below), the first blade being configured to remove leaves from a first side of the broccoli plants (par 0106); a second shaft spaced apart from the first shaft (see annotated fig 3A below); and a second blade disposed at a second position along a length of the second shaft (16b), the second blade being configured to remove leaves from a second side of the broccoli plants (par 0106).
Regarding Claim 2, Molenaar further comprises a hood (fig 3A, 31) disposed above a ground surface and over the broccoli plants (fig 3B), the hood including the imaging device (fig 3B), and wherein the first shaft and the second shaft extend from the hood, in a direction toward the ground surface (fig 3B).
Regarding Claim 3, Molenaar further comprises the hood comprising a leading edge and a trailing edge that is located behind the leading edge, in the direction of travel of the harvester (fig 1A, since the harvester can travel in either direction A1 or A2); and the first shaft and the second shaft are located closer to the leading edge than the first imaging device (see annotated fig 3A below).

    PNG
    media_image1.png
    498
    696
    media_image1.png
    Greyscale

Regarding Claim 5, the Molenaar harvester further comprises: 
a second imaging device configured to image second broccoli plants in a second row that is spaced apart from the row (par 0118; fig 7; since par 0118 acknowledge the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included); and 
a second de-leafing apparatus (fig 7; since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0094-0108). 
 configured to remove leaves from the second broccoli plants, the second de-leafing apparatus being placed in front of the second imaging device, in the direction of travel of the harvester, the second de-leafing apparatus comprising (fig 7; since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0094-0108, including the positioning of the parts thereon): 
a third shaft (fig 7; since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0094-0108, including the shaft thereof, discussed above); 
a third blade disposed at a third position along a length of the third shaft, the third blade being configured to remove leaves from a third side of the second broccoli plants (fig 7; since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0094-0108, including the blades thereof); 
a fourth shaft spaced apart from the third shaft (fig 7; since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0094-0108, including the blades/shafts discussed above); and 
a fourth blade disposed at a fourth position along a length of the fourth shaft, the fourth blade being configured to remove leaves from a fourth side of the second broccoli plants (par 0118; fig 7; since par 0118 acknowledge the use of harvesting machines 201, having all the parts of the singular machine described above are included). 
Regarding Claim 6, Molenaar discloses a machine 1 comprising: a frame (fig 7, 202) including: 
a front (portion of frame facing out of the page in fig 7); 
a back (portion of frame facing into the page in fig 7); 
a first side (left hand side in fig 7); and 
a second side (right hand side in fig 7); 
an imaging device (camera 34, par 0095; and par 0118; fig 7; since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included) disposed on the frame (see fig 2A); 
a first cutting mechanism (14, since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included) extending from the frame (fig 7), the first cutting mechanism being located closer to the front of the frame than the imaging device (at least the portion 16b ff the stripper is in front of camera 34 in fig 3D, and par 0118 describes several harvesting machines 201 having the aforementioned structure); 
and a second cutting mechanism extending from the frame (since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included), the second cutting mechanism being spaced apart from the first cutting mechanism (fig 7, par 0118), wherein the second cutting mechanism is located closer to the second side of the frame than the first side of the frame (fig 7), and wherein the second cutting mechanism is located closer to the front of the frame than the imaging device (at least the portion 16b ff the stripper is in front of camera 34 in fig 3D, and par 0118 describes several harvesting machines 201 having the aforementioned structure).
Regarding Claim 7, in Molenaar, the first cutting mechanism is configured to remove first leaves from first plants located in a first row; and 
the second cutting mechanism is configured to remove at least one of: 
the first leaves (par 0118); 
or second leaves from second plants located in a second row that is spaced apart from the first row (par 0118).
Regarding Claim 9, the Molenaar machine further comprises 
a second imaging device disposed on the frame and located closer to the second side of the frame than the first imaging device (since the second harvesting machine on the frame is located closer to the second side of the frame than the first harvesting machine), wherein the first imaging device is configured to image first plants within a first row and the second imaging device is configured to image second plants within a second row (since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included), and wherein the first cutting mechanism is configured to remove first leaves from the first plants and the second cutting mechanism is configured to remove second leaves from the second plants (since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included); and 
a third cutting mechanism interposed between the first cutting mechanism and the second cutting mechanism, the third cutting mechanism configured to remove the first leaves and the second leaves (since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included).
Regarding Claim 11, in Molenaar, the first cutting mechanism includes: 
a first shaft (see annotated fig 3A below); and 
one or more first blades 16a disposed along a length of the first shaft (Fig 3A); and 
the second cutting mechanism includes: a second shaft (see annotated fig 3A below); and 
one or more second blades disposed along a length of the second shaft (fig 3A).

    PNG
    media_image1.png
    498
    696
    media_image1.png
    Greyscale

Regarding Claim 12, the one or more first blades are disposed at different angles relative to one another; or the one or more second blades are disposed at different angles relative to one another, since the blades are both at 90 degree angles relative to the shafts they are attached to, and face one another, thus one blade may be said to be at 90 degrees while the other blade is at 180 degrees relative to a same point in space (see 112 interpretation above).  
Regarding Claim 13, in Molenaar, the first cutting mechanism and the second cutting mechanism are spaced apart by a distance that is substantially equal to a distance at which rows of plants are spaced apart (par 0118).
Regarding Claim 14, in Molenaar, the machine thereof comprises one or more actuators (par 0093, cylinders 11a/11b) coupled to at least one of the first cutting mechanism or the second cutting mechanism (fig 3A), wherein the one or more actuators at least one of: adjust a vertical position of the at least one of the first cutting mechanism or the second cutting mechanism relative to the frame (par 0093, and par 0118 since par 0118 acknowledges the use of several harvesting machines 201, having all the parts of the singular machine described in par 0095-0099 are included).
Regarding Claim 15, Molenaar discloses a method comprising: removing, via a cutting mechanism 14 of a machine 1, leaves from plants located in a row (fig 7, par 0118, and 0094-0095); and imaging, via an imaging device (camera 34, par 0095) of the machine (fig 1 machine 1, or fig 7 machines 201), the plants (par 0095) and after removing the leaves from the plants (par 0094-0095, and 01118).
Regarding Claim 16, the method described in Molenaar further comprises determining to harvest one or more of the plants based at least in part on imaging the plants (par 0095).
Regarding Claim 17, the method described in Molenaar further comprises removing, via a second cutting mechanism of the machine, second leaves from second plants located in a second row; and imaging, via a second imaging device of the machine, the second plants and after removing the second leaves from the second plants (par 01118).
Regarding Claim 19, the one or more blades comprise a first blade and a second blade; the first blade is disposed at a first angle relative to the shaft; and the second blade is disposed at a second angle relative to the shaft, the second angle being different than the first angle, since the blades are both at 90 degree angles relative to the shafts they are attached to, and face one another, thus one blade may be said to be at 90 degrees while the other blade is at 180 degrees relative to a same point in space (see 112 interpretation above).  
Regarding Claim 20, the method described in Molenaar further comprises the machine includes a hood (fig 3A, 31) having a leading edge in a direction of travel of the machine; the cutting mechanism extends from the hood (fig 3A annotated below), in a direction towards the plants, below the hood; and the cutting mechanism is located closer to leading edge than the imaging device (fig 1A, since the harvester can travel in either direction A1 or A2).

    PNG
    media_image2.png
    448
    624
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Molenaar in view of USPN 3552397, Greenough.
Regarding Claims 4, 10, and 18 Molenaar discloses all the limitations of Claims 1, 6, and 15 as noted above.
Regarding Claim 18, the method described in Molenaar further comprises wherein the cutting mechanism includes one or more blades (16a and 16b) extending along a shaft of the cutting mechanism (see fig 3A above).
	Molenaar lacks the apparatus having further comprising one or more motors operably coupled one or more of the first shaft or the second shaft, the one or more motors rotating at least one of the first blade or the second blade (claim 4), further comprising one or more motors operably coupled to at least one of the first cutting mechanism or the second cutting mechanism, wherein the one or more motors are configured to rotate at least one of first blades of the first cutting mechanism or second blades of the second cutting mechanism (claim 10), and the method further comprising actuating the cutting mechanism to cause the one or more blades to rotate (Claim 18).
Greenough discloses a harvester, like the harvester apparatus of Molenaar, and discloses that in such an assembly it is known and beneficial to include cutter heads 26 and 27 mounted thereon with blades mounted on the cutter heads where the blades are configured to rotate via a motor assembly (col. 3, lines 70-75).
As noted above, Molenaar discloses a prior art harvester having all the recited structure, but which differs from the claimed device in that said harvester lacks comprising one or more motors operably coupled one or more of the first shaft or the second shaft, the one or more motors rotating at least one of the first blade or the second blade.  Greenough, as discussed above, discloses a prior art harvester, wherein the cutting assembly thereof includes rotatable cutter heads with motor driven rotatable blades mounted on the cutter heads where the blades are configured to rotate via a motor. 
The substitution of one known element rotatable cutter heads with motor driven rotatable blades mounted on the cutter heads where the blades are configured to rotate via a motor assembly for another a cutter head with non-rotatable blades would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of rotatable cutter heads with motor driven rotatable blades mounted on the cutter heads where the blades are configured to rotate via a motor assembly shown in Greenough for the non-rotatable cutting blades shown in Molenaar would have yielded predictable results, namely, a harvester capable of cutting leaves from a plant.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molenaar by replacing the non-rotatable cutting heads/blades with rotatable cutter heads with motor driven rotatable blades mounted on the cutter heads where the blades are configured to rotate via a motor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Molenaar in view of EP1894464A1, Dobson.
Regarding Claim 8, Molenaar discloses all the limitations of Claim 7 as discussed above. 
Molenaar lacks the apparatus having one or more blowers configured to displace at least one of the first leaves or the second leaves.
Dobson discloses a harvester, like the harvester apparatus of Molenaar, and discloses that in such an assembly it is known and beneficial to include one or more blowers (par 0009) configured to displace at least one of the first leaves or the second leaves, in order to separate cut leaves from the cutter heads after cutting and direct the cut leaves to a conveyance mechanism (par 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molenaar by including one or more blowers configured to displace at least one of the first leaves or the second leaves in order to separate cut leaves from the cutter heads after cutting and direct the cut leaves to a conveyance mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 5074203, 20170049051, 20080066440, 20190021230, and 4407305 each disclose state of the art harvesters with adjustable blades, while 20190053427, discloses a harvester with angled blades, and thus disclose elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724